Citation Nr: 1715950	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, prior to January 11, 2016, and entitlement to a rating in excess of 60 percent from January 11, 2016.

2.  Entitlement to a compensable rating for laxity of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board in November 2014.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence reveals that the Veteran is employed as a budget analyst.  The matter of a TDIU under Rice is neither raised by the record nor claimed by the Veteran.


FINDINGS OF FACT

1.  From January 1, 2011 through January 10, 2016, the Veteran's residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, was shown to be manifested by no more than intermediate degrees of residual weakness, pain, and limitation of motion following prosthetic replacement.

2.  From January 11, 2016, the Veteran has been awarded a 60 percent disability rating for left knee replacement, which is the maximum schedular evaluation assignable in this case.

3.  From January 1, 2011 through March 9, 2015, instability or subluxation of the left knee was not shown.

4.  From March 10, 2015, instability of the left knee was shown.  


CONCLUSIONS OF LAW

1.  From January 1, 2011 through January 10, 2016, the criteria for a disability rating greater than 30 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2016).

2.  From January 11, 2016, the criteria for a disability rating greater than 60 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2016).

3.  From January 1, 2011 through March 9, 2015, the criteria for a separate rating for left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).

4.  From March 10, 2015 through January 10, 2016, the criteria for a separate 10 percent rating for left knee laxity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to notify was satisfied by a letter dated in December 2009.
 
With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.

The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The RO scheduled the Veteran for a VA rating examination, and VA treatment records were obtained.  Accordingly, all directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 30 percent rating is the maximum available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A  40 percent rating is warranted where extension is limited to 30 degrees, and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 5055.

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004.

A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

Analysis

The Veteran was granted service connection for left knee disability (degenerative arthritis) in October 2006 and was assigned a rating of 10 percent, effective October 1, 2005.  An October 2009 RO decision assigned a temporary evaluation of 100 percent, effective May 15, 2009, for the left knee based on surgical or other treatment necessitating convalescence.  A 10 percent rating for the left knee was assigned, effective July 1, 2009.  The October 2009 RO decision also granted service connection for left knee laxity and assigned a rating of 20 percent, effective July 1, 2009.

A March 2010 RO decision assigned an evaluation of 100 percent, effective November 20, 2009, for the Veteran's left knee replacement, and assigned a rating of 30 percent for that disability, effective January 1, 2011.  As a 100 percent evaluation, effective November 20, 2009, was in effect for left knee replacement, the Veteran's left knee laxity evaluation was reduced to noncompensable, effective November 20, 2009, with a new evaluation to be undertaken upon a future examination.  A December 2011 statement of the case continued the 30 percent evaluation for left knee replacement and continued the noncompensable rating for left knee laxity.  An August 2016 RO decision assigned a rating of 60 percent for the left knee replacement disability, effective January 11, 2016.

I.  Entitlement to a rating in excess of 30 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, from January 1, 2011 through January 10, 2016.

Evidence for this claim period includes January 2011 and March 2015 VA knee examinations.  At the January 2011 VA (QTC) knee examination the Veteran complained of symptoms including left knee weakness, stiffness, swelling, giving way, tenderness, and pain  He indicated that he had no deformity, effusion, subluxation, or dislocation  The Veteran reported experiencing flare-ups that lasted up to 2 hours that were precipitated by physical activity  He also reported pain with walking and standing.  The Veteran was not receiving any treatment for his left knee.  Examination of the left knee revealed no edema, instability, abnormal movement, effusion, weakness, tenderness, subluxation, or guarding of movement.  There was also no left knee locking pain.  The left knee joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  Range of motion of the left knee was 0 degrees extension and 90 degrees flexion.

In a February 2012 statement the Veteran's spouse indicated that the Veteran had laxity in his left knee and would have to support himself with furniture in an effort to "get moving."

At the March 10, 2015 VA knee examination the Veteran indicated that the worked as a budget analyst and would use a Fentanyl Patch (100mg, changed every 72 hours) for pain relief, and had done so for the prior year.  The Veteran would drive a vehicle without limitation and walked for exercise to a limited degree.  He worked at a desk job with liberty to get up, stretch, and move around when needed.  He indicated that he missed about 10 work days total in 2014 due to "all my problems: feet, both knees, back, general pain, doctors appointments, pain management, etc."  The examiner noted that there was no documented missed work specifically due to left knee problems.  The Veteran's current left knee complaints included pain, swelling, and a sense of "locking" pain when walking.  The examiner noted that the Veteran's left knee was productive of mild functional limitation and reported a diagnosis of left knee degenerative joint disease status post total knee replacement (prosthesis).  Range of motion of the left knee revealed flexion to 120 degrees and extension to 5 degrees, and it was noted that the Veteran's limitation of range of motion did not contribute to functional loss.  There was no evidence of pain with weight bearing.  There was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing of the left knee flexion and extension was 5/5 with no muscle atrophy noted.  Left knee joint stability testing revealed anterior instability (1+ (0-5 millimeters)), posterior instability (1+ (0-5 millimeters)), and lateral instability (1+ (0-5 millimeters)); medial instability was normal.  The examiner noted that stability test abnormality was part and parcel of total knee replacement and was an expected outcome.

An April 2015 private physician's letter indicated that the Veteran's left knee was stable but that the Veteran relied on medications to manage his left knee pain.

While the Veteran prior to January 11, 2016 experienced symptomatology such as pain and some limitation of motion following his left total knee replacement, the functional impairment of his left knee disability does not more nearly approximate chronic residuals consisting of severe painful motion or weakness.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion, and strength testing was 5/5.  These findings suggest that chronic residuals consisting of severe painful motion or weakness do not occur consistently.  In this regard, the Board observes that the March 2015 VA examiner stated that the Veteran's left knee was productive of just mild functional limitation.  As such, the Board finds that the record does not show that the Veteran's overall left knee disability during this period more nearly approximates a higher (60 percent) rating.

The Board will also consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  Under Diagnostic Code 5260, 30 percent is the maximum rating.  Under Diagnostic Code 5261, a 40 percent rating is warranted where extension is limited to 30 degrees.  However, the Veteran's limitation of extension during this period has been found to be just five degrees, which warrants only a non-compensable rating under Diagnostic Code 5261.  Further, it has been noted by examiners that the Veteran's left knee limitation of range of motion did not contribute to functional loss, and there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Thus, even with consideration of such factors as pain, there is no basis in the record for assigning increased ratings under Diagnostic Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the foregoing, a rating in excess of 30 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, from January 1, 2011 through January 10, 2016 is not warranted.

II.  Entitlement to a rating in excess of 60 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, from January 11, 2016.

Following a total knee replacement, the disability must be rated under Diagnostic Code 5055.  From January 11, 2016, the Veteran has been awarded a 60 percent disability rating for left knee replacement, which is the maximum schedular evaluation assignable in this case.  The Board notes in passing that the Veteran does not have, and never has had, the level of restriction in flexion and extension that, if combined, would exceed the 60 percent evaluation under DC 5055.  As such, a rating in excess of 60 percent for left total knee replacement is not warranted.




III.  Entitlement to a compensable rating for laxity of the left knee.

As noted, effective January 11, 2016, the Veteran has been awarded a 60 percent disability rating for left knee replacement.  The amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the mid or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, as these provisions limit the combined rating for the Veteran's residuals of a total left knee replacement to 60 percent, the currently assigned 60 percent rating is the maximum rating that can be assigned for the left knee, and a separate rating for left knee laxity subsequent to January 11, 2016 is precluded by law.

As for the evidence for the time period of January 1, 2011 through January 10, 2016, the Board observes that left knee instability was shown on the March 10, 2015 VA examination.  As the instability was noted to be just 1+, and as medial instability was not shown, the Board finds that a separate rating of 10 percent for mild left knee laxity from March 10, 2015 through January 10, 2016, is warranted.

Conclusion

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Regarding the Veteran's disability of the left knee, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's left knee disability is unique or unusual in any way.  There is no question that the Veteran experiences knee symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).














ORDER

A rating in excess of 30 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, prior to January 11, 2016, is denied.

A rating in excess of 60 percent for residuals of left knee injury with degenerative arthritis, status post meniscectomies and total knee arthroplasty, from January 11, 2016, is denied.

A separate rating for left knee laxity from January 1, 2011 through March 9, 2015 is denied.

A separate 10 percent rating for left knee laxity from March 10, 2015 through January 10, 2016 is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


